Opinion issued May 2, 2002










 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00304-CR
____________

TREMAINE IKKI JOHNSON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 13
Harris County, Texas
Trial Court Cause No. 1085892



O P I N I O N

	According to the clerk's record filed in this appeal, appellant was charged
by information with assault on a family member in cause number 1085892.  On
February 13, 2002, the case was set for jury trial.  However, on that date the State
filed a motion to dismiss cause number 1085892 because it had been refiled as cause
number 1100346.  The trial judge granted the motion to dismiss on that same date. 
Appellant filed a pro se notice of appeal in cause number 1085892 on February 19,
2002. 
	The record does not include a final judgment of conviction.  Generally, we
only have jurisdiction to consider an appeal by a criminal defendant where there has
been a judgment of conviction.  See Workman v. State, 343 S.W.2d 446, 447 (Tex.
Crim. App. 1961).  We do not have jurisdiction unless that jurisdiction has been
expressly granted to us by law.  See Apolinar v. State, 820 S.W.2d 792, 794 (Tex.
Crim. App. 1991); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.--Fort Worth
1996, no pet.).  We have found no statute that vests this Court with jurisdiction over
a direct appeal from a trial court's order granting the State's pretrial motion to dismiss
an indictment or information.
	Therefore, we dismiss this appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Schneider, and Justices Taft and Radack.
Do not publish.  Tex. R. App. P. 47.